Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/02/2019 08:07 AM CDT




                                                        - 41 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     27 Nebraska A ppellate R eports
                                        COUGHLIN v. COUNTY OF COLFAX
                                             Cite as 27 Neb. Ct. App. 41




                      A ddisen E. Coughlin, a minor child and dependent of
                       Daniel Coughlin, by and through her Conservator,
                             Kyle J. Coughlin, appellant, v. County
                                  of Colfax, Nebraska, appellee.
                                                   ___ N.W.2d ___

                                         Filed April 2, 2019.    No. A-18-456.

                1.	 Workers’ Compensation: Appeal and Error. Determinations by a
                    trial judge of the Workers’ Compensation Court will not be disturbed
                    on appeal unless they are contrary to law or depend on findings of fact
                    which are clearly wrong in light of the evidence.
                2.	 ____: ____. In reviewing workers’ compensation cases, an appellate
                    court is not free to weigh the facts anew; rather, it accords to the find-
                    ings of the compensation court the same force and effect as a jury ver-
                    dict in a civil case.
                3.	 Evidence: Appeal and Error. In testing the sufficiency of the evidence
                    to support the findings of fact, an appellate court considers the evidence
                    in the light most favorable to the successful party, every controverted
                    fact must be resolved in favor of the successful party, and the appellate
                    court gives the successful party the benefit of every inference reasonably
                    deducible from the evidence.
                4.	 Workers’ Compensation: Appeal and Error. An appellate court is
                    obligated in workers’ compensation cases to make its own determina-
                    tions as to questions of law.
                5.	 Workers’ Compensation: Proof. The two phrases “arising out of” and
                    “in the course of” in Neb. Rev. Stat. § 48-101 (Reissue 2010) are con-
                    junctive; in order to recover, a claimant must establish by a preponder-
                    ance of the evidence that both conditions exist.
                6.	 ____: ____. The phrase “arising out of,” as used in Neb. Rev. Stat.
                    § 48-101 (Reissue 2010), describes the accident and its origin, cause,
                    and character, i.e., whether it resulted from the risks arising within
                    the scope of the employee’s job; the phrase “in the course of,” as used
                    in § 48-101, refers to the time, place, and circumstances surrounding
                    the accident.
                                   - 42 -
           Nebraska Court of A ppeals A dvance Sheets
                27 Nebraska A ppellate R eports
                    COUGHLIN v. COUNTY OF COLFAX
                         Cite as 27 Neb. Ct. App. 41

 7.	 Workers’ Compensation: Words and Phrases. The “in the course
     of” requirement of Neb. Rev. Stat. § 48-101 (Reissue 2010) has been
     defined as testing the work connection as to time, place, and activity;
     that is, it demands that the injury be shown to have arisen within the
     time and space boundaries of the employment, and in the course of an
     activity whose purpose is related to the employment.
 8.	 Workers’ Compensation. Injuries sustained by an employee while
     going to and from work at a fixed place of employment do not arise out
     of and in the course of employment unless a distinct causal connection
     exists between an employer-created condition and the occurrence of
     the injury.
 9.	 Workers’ Compensation: Proof. The employee has the burden to
     establish the presence of a causal connection between an employer-
     created condition and his or her injury.
10.	 Workers’ Compensation. For the going to and from work rule to apply,
     an employer must have a fixed place of employment.
11.	 ____. The recognized exceptions to the going to and from work rule,
     each of which follow from the rule’s requirement that an employee show
     a causal connection between an employer-created condition and his or
     her injury, include the employer-supplied transportation exception, the
     commercial traveler exceptions, and the special errand exception.
12.	 Appeal and Error. An appellate court is not obligated to engage in an
     analysis that is not necessary to adjudicate the case and controversy
     before it.

  Appeal from the Workers’ Compensation Court: Julie A.
M artin, Judge. Affirmed.
   Linsey Moran Bryant and Bradley E. Nick, of Sidner Law,
for appellant.
  David A. Dudley and Eric J. Sutton, of Baylor Evnen,
L.L.P., for appellee.
   Moore, Chief Judge, and Pirtle and A rterburn, Judges.
   Moore, Chief Judge.
                     I. INTRODUCTION
  This case arises out of the death of Daniel Coughlin, a deputy
with the Colfax County Sheriff’s Department (the Department).
Daniel was survived by his daughter, Addisen E. Coughlin.
                              - 43 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

Kyle J. Coughlin, Daniel’s brother and Addisen’s conserva-
tor, filed a petition in the Nebraska Workers’ Compensation
Court seeking benefits for Addisen from the County of Colfax,
Nebraska (the County). Finding no causal connection between
an employer-created condition and Daniel’s death, the com-
pensation court concluded that Daniel’s death did not arise out
of and in the course of his employment with the County. As a
result, the court denied Kyle’s petition. Kyle appeals, and for
the reasons set forth below, we affirm.
                       II. BACKGROUND
   While Daniel was driving home from work on the morning
of January 12, 2016, he had a cell phone conversation with
Deputy Shawn Messerlie, whose shift had just begun. The con-
versation took place about 5 minutes after Daniel clocked out
from his 12-hour shift. During that conversation, the left front
side of Daniel’s vehicle hit a deer carcass that was lying on the
highway. Daniel’s vehicle dragged the carcass for about 70 feet
before he lost control. Another vehicle driving in the opposite
lane of traffic collided with the driver’s side of Daniel’s vehi-
cle, and the collision caused Daniel’s death.
   On December 22, 2016, Kyle filed a petition in the
Workers’ Compensation Court alleging that Daniel’s death
was a compensable injury under Neb. Rev. Stat. § 48-101
(Reissue 2010) because it occurred in the course and scope of
his employment with the County. On account of that injury,
Kyle’s petition sought benefits for Addisen under Neb. Rev.
Stat. §§ 48-122 (Cum. Supp. 2018), 48-124 (Reissue 2010),
and 48-125 (Cum. Supp. 2016). In response, the County filed
an answer denying that Daniel’s death arose out of and in
the course of his employment. Prior to trial, the parties filed
a joint pretrial memorandum, which provided the follow-
ing stipulations:
         1. The date of the death was January 12, 2016[,] and at
      that time Deputy Daniel Coughlin was an employee at the
      Colfax County Sheriff’s Department, County of Colfax,
      Nebraska.
                             - 44 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                COUGHLIN v. COUNTY OF COLFAX
                     Cite as 27 Neb. Ct. App. 41

        2. Daniel Coughlin was talking on his cell phone with
     Deputy Shawn Messerlie while driving in his own vehicle
     in Colfax County on or about January 12, 2016.
        3. During said phone conversation[,] which lasted from
     approximately 7:06 a.m. to 7:11 a.m., on that date, he
     was involved in a motor vehicle accident resulting in
     his death.
        4. Addisen Coughlin was at all time[s] relevant herein,
     a dependent of Daniel Coughlin as defined by Neb. Rev.
     Stat[.] §48-124(3).
        5. The parties stipulate that the average weekly wage
     of Daniel Coughlin at the time of the accident and his
     death was $810.00 per week.
                          1. Trial
  Trial was held on February 21, 2018.
               (a) Deputy Messerlie’s Testimony
   Messerlie testified that shortly after his January 12, 2016,
shift with the Department began and Daniel’s shift had ended,
he used his cell phone to exchange shift-change informa-
tion with Daniel. Messerlie could not recall who initiated the
call. Although Messerlie remembered some of the information
Daniel conveyed to him about his shift, he could not remember
all of it. He also did not remember how long they discussed
Daniel’s shift. The last topic Messerlie remembered discuss-
ing with Daniel was that they both had to work expanded
shifts because another deputy, Ryan Andel, was on vacation.
Messerlie then heard Daniel repeat an expletive three times,
and the call ended.
   Messerlie was trained by his superiors to exchange shift-
change information. Messerlie and Daniel usually used their
cell phones to do so. Eighty percent of Messerlie’s on-duty
cell phone use occurred while he was driving. Messerlie felt
that exchanging shift-change information in person would
be impractical. In-person exchanges would require a deputy
who is coming on duty to travel to the Department’s office,
                              - 45 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

which could be far from the location that deputy was assigned
to patrol.
   Messerlie admitted that he and Daniel had conversations in
the past that were unrelated to work while one or both of them
were on duty. He also admitted that he and Daniel sometimes
discussed Daniel’s feeling that he was being “ridden pretty
hard by [Andel].”
                 (b) Corporal Andel’s Testimony
   Andel, who by the time of trial had been promoted to
corporal within the Department, testified that he trained new
recruits as the field training officer. Andel and the new recruits
reviewed the Department’s policies and procedures, its field
training guide, and its field training checklist.
   Andel affirmed that the field training checklist was “very
important.” It contained various headings covering differ-
ent aspects of the deputies’ jobs. The second item under the
“Roll Call Procedures” heading stated, “Check with other
Deputy/Dispatch,” which instructed deputies who were com-
ing on duty to ask the deputy that he or she was replacing
for any shift-change information. At the time of the accident,
exchanging shift-change information was an important part
of every deputy’s job. A deputy who was coming on duty
usually called the deputy he or she was replacing to receive
shift-change information. These calls were to be limited to
exchanging “need-to-know” information. Usually, deputies
who were coming on duty used their cell phones to make this
call from their patrol cars; and although deputies going off
duty could have received these calls from their houses, they
usually received them in their patrol cars. Andel had never
directed deputies to pull over when driving to exchange shift-
change information.
   Andel always exchanged shift-change information after his
shift, and he admitted to exchanging that information with his
cell phone while driving. Andel could tell when a deputy was
talking to him from a vehicle, but he had never reprimanded a
deputy for talking to him while he or she was driving. Andel
                              - 46 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

acknowledged that it would be possible for a deputy to do
a job-related duty, like exchanging shift-change information,
when he or she was “off the clock” and not being paid. On
the day of Daniel’s accident and subsequent death, Daniel was
assigned to work from 7 p.m. to 7 a.m. and clocked out at 7:01
a.m. The same day, Messerlie was assigned to work from 7
a.m. to 7 p.m.
   Andel testified that he was having “issues” relating to
field training and interdepartmental matters with Daniel and
Messerlie at the time of the accident.
               (c) Sergeant Hemmer’s Testimony
   Tony Hemmer testified that as a sergeant with the Department,
he was the immediate supervisor for the deputies on patrol.
Hemmer had never reprimanded an employee for failing to pull
over when using his or her cell phone, and at the time of trial,
he did not pull over 70 percent of the time that he used his cell
phone while driving to communicate with deputies.
   Hemmer explained that the exchange of shift-change
information was important, furthered the business of the
Department, and, at times, affected deputy safety. While the
deputies’ field training checklist directed them to exchange
shift-change information, exchanging that information was
only a suggested practice. Deputies had a choice as to how
they exchanged shift-change information, and it was appropri-
ate to exchange that information over the telephone. Because
of the distance Messerlie lived from the courthouse, Hemmer
felt it would not have been practical or convenient for him
to meet with Daniel at the courthouse to exchange shift-
change information.
   Hemmer also testified that the entire county was the
Department’s fixed place of employment or workplace.
                (d) Sheriff Kruse’s Testimony
   Paul Kruse, the Colfax County sheriff, testified that he
administered the day-to-day operations of the Department at
the time of the accident. The Department had written policies
                             - 47 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

and procedures, which did not include policies or procedures
for exchanging shift-change information.
   In Kruse’s opinion, exchanging of shift-change informa-
tion was an important duty for deputies and sergeants that
had safety benefits. Although Kruse suggested that deputies
stay on the clock to exchange shift-change information, no
policy required them to do so. Kruse had never reprimanded a
deputy for exchanging shift-change information after he or she
clocked out. Nevertheless, Kruse felt that if Daniel had impor-
tant information to share with Messerlie on January 12, 2016,
he would have stayed on the clock. Kruse allowed his depu-
ties 15 or 30 minutes of overtime to exchange shift-change
information, but his deputies needed written overtime approval
from his sergeant if they required more than 15 minutes of
overtime. At trial, Kruse testified that he did not try to limit
overtime, although his sergeant may have. In his deposition,
however, he testified that he did try to limit overtime.
   Deputies who lived in Colfax County drove their patrol
cars to their homes and were able to clock in and out of work
from there. Deputies who lived outside of Colfax County
drove their personal vehicles to the Department’s office at the
county courthouse, where their patrol cars were parked in a
garage. Those deputies clocked in from their patrol cars at the
Department’s office. At the time of Daniel’s accident, he was
the only deputy who was living outside of Colfax County.
   While the Department did not have a written policy about
what off-duty officers could do in their personal vehicles,
it did have a written policy regarding cell phone use in
patrol cars:
      [U]se of a cell phone or other electronic device while
      driving is dangerous and specifically prohibited while on
      working time. You are prohibited from using a cell phone
      or electronic device at any time while driving a County
      vehicle. If you must make an emergency communication
      while driving, you should normally pull to the side of the
                              - 48 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

     road and stop before making the call, texting, or other-
     wise using the device.
Kruse believed this policy was strictly adhered to at the time of
Daniel’s accident, and he personally pulled over whenever he
used his cell phone.
   Kruse acknowledged that the public’s ability to listen to the
dispatch radio channel was “a concern.” As a result, deputies
were required to discern whether to communicate informa-
tion with each other using the radio or using their cell phones.
The Department reimbursed the deputies for part of their cell
phone bills.
   Kruse went to the scene of Daniel’s accident when he heard
about it. At the scene, he observed Daniel’s bulletproof vest,
weapon, “badge of authority,” and a pair of handcuffs in the
backseat of his vehicle. Daniel had taken off his vest in com-
pliance with the Department’s written policy that off-duty
deputies remove their bulletproof vests.
            2. Workers’ Compensation Court Order
   On April 30, 2018, the Workers’ Compensation Court
entered an order dismissing Kyle’s claims. The court found
that Daniel’s accident and injury did not arise out of and in the
course of his employment with the County. The court found
that the record contained no evidence of a causal connection
between Daniel’s cell phone call with Messerlie and the acci-
dent such that the going to and from work rule would allow
recovery under § 48-101.
   The court rejected Kyle’s argument that “the telephone call
was related to work for purposes of ‘shift change information,’
and thus established a distinct causal connection.” The court
explained its finding:
      [I]n this case, [Daniel’s] shift had ended, he had clocked
      out of work, he was in his personal vehicle driving home,
      and several minutes had passed from the time he clocked
      out before he placed the call. According to his superiors,
      [Daniel] should have been in his patrol car and remained
      on the clock to make this call.
                             - 49 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                COUGHLIN v. COUNTY OF COLFAX
                     Cite as 27 Neb. Ct. App. 41

As a result, the court concluded that the conversation between
Daniel and Messerlie at the time of the accident was not
“work-related to overcome the flaws of [Kyle’s] case.”
   The court also rejected Kyle’s argument that the going to
and from work rule did not apply because Daniel did not have
a fixed place of employment. The court explained that the
Department had an office in the county courthouse. Although
other deputies could clock in to work without traveling to the
courthouse, Daniel was required to go to the courthouse to
begin his workday by picking up his patrol car. The court noted
that finding Daniel did not have a fixed place of employment
would result in a dramatic expansion of workers’ compensa-
tion law:
      The Court simply cannot find for [Kyle] under this sce-
      nario as every state or county employee could conceiv-
      ably be entitled to workers’ compensation benefits for
      injuries occurring while going to or coming from work if
      the accident occurred in the state or county where he or
      she worked.
   Kyle appeals.
               III. ASSIGNMENTS OF ERROR
   Kyle assigns, consolidated and restated, that the district
court erred in (1) finding that Daniel’s injury was noncompen-
sable under the going to and from work rule, (2) finding that
Daniel had a fixed place of employment such that the going to
and from work rule applied, and (3) concluding that finding for
him would result in a dramatic expansion of workers’ compen-
sation law.
                 IV. STANDARD OF REVIEW
   Under Neb. Rev. Stat. § 48-185 (Cum. Supp. 2018), the
judgment made by the compensation court shall have the same
force and effect as a jury verdict in a civil case and may be
modified, reversed, or set aside only upon the grounds that (1)
the compensation court acted without or in excess of its pow-
ers; (2) the judgment, order, or award was procured by fraud;
                              - 50 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

(3) there is not sufficient competent evidence in the record to
warrant the making of the order, judgment, or award; or (4)
the findings of fact by the compensation court do not support
the order or award. Bower v. Eaton Corp., 301 Neb. 311, 918
N.W.2d 249 (2018).
   [1-4] Determinations by a trial judge of the Workers’
Compensation Court will not be disturbed on appeal unless
they are contrary to law or depend on findings of fact which
are clearly wrong in light of the evidence. Gimple v. Student
Transp. of America, 300 Neb. 708, 915 N.W.2d 606 (2018).
In reviewing workers’ compensation cases, this court is not
free to weigh the facts anew; rather, we accord to the findings
of the compensation court the same force and effect as a jury
verdict in a civil case. Bower, supra. In testing the sufficiency
of the evidence to support the findings of fact, an appellate
court considers the evidence in the light most favorable to
the successful party, every controverted fact must be resolved
in favor of the successful party, and the appellate court gives
the successful party the benefit of every inference reasonably
deducible from the evidence. Kaiser v. Metropolitan Util. Dist.,
26 Neb. Ct. App. 38, 916 N.W.2d 448 (2018). An appellate court
is obligated in workers’ compensation cases to make its own
determinations as to questions of law. Dragon v. Cheesecake
Factory, 300 Neb. 548, 915 N.W.2d 418 (2018).
                         V. ANALYSIS
   [5] Before discussing the particular circumstances of this
case, we review some of the basic principles of workers’
compensation law that will be relevant to our analysis. The
Nebraska Workers’ Compensation Act allows employees to
recover damages for certain injuries:
         When personal injury is caused to an employee by
      accident or occupational disease, arising out of and in the
      course of his or her employment, such employee shall
      receive compensation therefor from his or her employer
      if the employee was not willfully negligent at the time of
      receiving such injury.
                              - 51 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

§ 48-101. The two phrases “arising out of” and “in the course
of” in § 48-101 are conjunctive; in order to recover, a claimant
must establish by a preponderance of the evidence that both
conditions exist. Zoucha v. Touch of Class Lounge, 269 Neb.
89, 690 N.W.2d 610 (2005); Maradiaga v. Specialty Finishing,
24 Neb. Ct. App. 199, 884 N.W.2d 153 (2016).
   [6,7] The phrase “arising out of,” as used in § 48-101,
describes the accident and its origin, cause, and character, i.e.,
whether it resulted from the risks arising within the scope of
the employee’s job; the phrase “in the course of,” as used in
§ 48-101, refers to the time, place, and circumstances sur-
rounding the accident. Maradiaga, supra. The “in the course
of” requirement of § 48-101 has been defined as testing the
work connection as to time, place, and activity; that is, it
demands that the injury be shown to have arisen within the
time and space boundaries of the employment, and in the
course of an activity whose purpose is related to the employ-
ment. Zoucha, supra.
               1. Going To and From Work Rule
   The compensation court concluded that Daniel’s injuries
did not arise out of and in the course of his employment
with the County because of the going to and from work
rule. Specifically, the court found that Kyle failed to show a
causal connection between an employer-created condition and
Daniel’s death. Kyle challenges this determination. As dis-
cussed below, we find that Daniel’s use of his cell phone while
driving was not an employer-created condition under the going
to and from work rule.
   [8,9] Injuries sustained by an employee while going to and
from work at a fixed place of employment do not arise out
of and in the course of employment unless a distinct causal
connection exists between an employer-created condition and
the occurrence of the injury. See, Zoucha, supra; La Croix
v. Omaha Public Schools, 254 Neb. 1014, 582 N.W.2d 283
(1998). The employee has the burden to establish the pres-
ence of a causal connection between an employer-created
                              - 52 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

condition and his or her injury. See, e.g., La Croix, supra;
Coffey v. Waldinger Corp., 11 Neb. Ct. App. 293, 649 N.W.2d
197 (2002).
                 (a) Fixed Place of Employment
   Because the existence of a fixed place of employment is
integral to application of the going to and from work rule, we
first address Kyle’s assigned error regarding the compensation
court’s finding. The compensation court found that because
Daniel had to report to the Department’s office at the county
courthouse before beginning his shifts, the Department had a
fixed place of employment at the courthouse as it related to
him. We agree.
   [10] For the going to and from work rule to apply, an
employer must have a fixed place of employment. See, Torres
v. Aulick Leasing, 261 Neb. 1016, 628 N.W.2d 212 (2001);
La Croix, supra. The most analogous case to the present situa-
tion is Torres, supra, and we find that its reasoning applies to
Daniel’s employment situation.
   The employee in Torres was a driver for a company that
hauled materials to highway construction projects. The com-
pany had a home office in Scottsbluff, Nebraska, but the nature
of its business required it to move its operations from one loca-
tion to another on a regular basis. In his employment with the
company, the employee worked at various locations throughout
Nebraska, South Dakota, and Wyoming. The company’s drivers
generally worked Monday through Friday. Because they were
not required to stay at the jobsite on weekends, they could go
home if they chose to do so. If the job lasted less than 30 days,
the company allowed employees to use their company-owned
trucks to return to their homes for the weekends.
   The company assigned the employee in Torres to a 4- to
5-month project in Wyoming, where the company had estab-
lished a “‘hub’” facility consisting of tanks, a maintenance
van, and a mailbox in which the drivers deposited their paper-
work. 261 Neb. at 1019, 628 N.W.2d at 216. The trucks were
also parked at the facility overnight and on the weekends.
                             - 53 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

One weekend, the employee drove home in his personal vehi-
cle. On his way back to the Wyoming facility, the employee
swerved to avoid a deer and rolled his vehicle into a ditch.
The employee was injured and sought workers’ compensation
benefits. The compensation court found that the employee had
a fixed place of employment at the Wyoming facility such
that the going to and from work rule applied, which finding
the Nebraska Supreme Court determined was not clearly erro-
neous. Torres, supra.
   Similarly, in the present case, the record contained suf-
ficient facts to support the compensation court’s conclusion
that Daniel had a fixed place of employment. Daniel’s patrol
car was located at the Department’s garage at the county
courthouse. Daniel drove his personal vehicle to the garage
to retrieve his patrol car and returned it to the garage at the
completion of his shift. He could not clock in or out of work
without exchanging his personal vehicle for the patrol car.
After the accident, Kruse observed Daniel’s bulletproof vest,
“badge of authority,” weapon, and handcuffs in the backseat of
his personal vehicle, which indicates that he had left his place
of employment and was off duty. Taken together, these facts
support the compensation court’s conclusion that Daniel had a
fixed place of employment at the time of his accident, and we
do not find that conclusion to be clearly erroneous.
                (b) Employer-Created Condition
   We next examine whether there was an employer-created
condition in this case that renders the going to and from
work inapplicable.
   The Nebraska Supreme Court first applied the exception
to the bright line rule, referred to as the “premises rule” or
the “going and coming” rule, in La Croix v. Omaha Public
Schools, 254 Neb. 1014, 582 N.W.2d 283 (1998). The court
allowed an employee to recover for injuries that occurred while
she was going to work because she was able to show a distinct
causal connection between an employer-created condition and
her injury.
                             - 54 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                COUGHLIN v. COUNTY OF COLFAX
                     Cite as 27 Neb. Ct. App. 41

   In La Croix, the employer encouraged an employee to park
in a parking lot that the employer did not own and to use a
shuttle service supplied by the employer to get to her work
premises. The employee fell and was injured in the parking lot
while on her way to board the shuttle. The Nebraska Supreme
Court held that by encouraging the employee to park in the lot
and providing transportation to the workplace from the lot, the
employer created a condition under which its employees will
necessarily encounter hazards while traveling to the premises
where they work. As a result, the court held that there was a
distinct, causal connection between the employer-sponsored
parking lot and the employee’s injury and that because a
causal connection was present, the employee’s injury arose
out of and in the course of her employment. Id. See, also,
Zoucha v. Touch of Class Lounge, 269 Neb. 89, 690 N.W.2d
610 (2005) (employee leaving employer’s premises in shop-
ping center parking lot was in course of employment); Coffey
v. Waldinger Corp., 11 Neb. Ct. App. 293, 649 N.W.2d 197 (2002)
(employee who sustained injuries while walking from parking
spot to worksite entitled to benefits under exception to going
to and from work rule).
   [11] The Nebraska Supreme Court has recognized other
exceptions to the going to and from work rule, each of
which follow from the rule’s requirement that an employee
show a causal connection between an employer-created con-
dition and his or her injury. These exceptions include the
employer-supplied transportation exception, Schademann v.
­
Casey, 194 Neb. 149, 231 N.W.2d 116 (1975); the commer-
cial traveler exceptions, Torres v. Aulick Leasing, 261 Neb.
1016, 628 N.W.2d 212 (2001); and the special errand excep-
tion, id.
   The relevant question in this case is whether Daniel’s use
of his cell phone to communicate shift-change information
while he was driving home was an employer-created condi-
tion. As discussed below, the record shows that although
the Department expected Daniel to exchange shift-change
                              - 55 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

information, it did not prescribe any one way of doing so.
Therefore, Daniel’s use of his cell phone while driving home
after his shift to convey that information was not an employer-
created condition.
   While the County characterized exchanging shift-change
information as a “suggested practice,” the Department clearly
expected its deputies to do it. The training staff and supervisors
of the Department each testified that exchanging shift-change
information is part of every deputy’s job and can affect their
safety. The practice of exchanging shift-change information
appears on the Department’s field training checklist, which
Andel reviewed with new recruits when they were hired. Andel
testified that he exchanged shift-change information every
day he was on duty. There was no official policy regarding
when the information should be exchanged; that is, whether
the exchange should be before or after the deputy clocked in
or out. Kruse explained that he allowed 15 or 30 minutes of
overtime to ensure that the deputies exchanged shift-change
information, although his sergeant may have limited that over-
time and deputies were not required to take the overtime to
exchange the information.
   Even though the Department expected its deputies to
exchange shift-change information, it did not dictate how to
do so. Specifically, the Department did not instruct them to use
their cell phones while driving to exchange shift-change infor-
mation. In fact, the Department’s policy prohibited employees
from using their cell phones while driving a county-owned
vehicle and instructed them to pull over while engaging in a
telephone conversation.
   Here, Daniel exchanged shift-change information with
Messerlie after he returned his patrol car to the Department’s
garage at the county courthouse. He clocked out from his shift
and chose to use his cell phone to exchange the information
while driving his personal vehicle home. The record shows
that Daniel was not required to exchange the information in
                              - 56 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                 COUGHLIN v. COUNTY OF COLFAX
                      Cite as 27 Neb. Ct. App. 41

the manner he chose to do so and that other options existed to
exchange the information.
   [12] Although the Department expected Daniel to exchange
any necessary shift-change information with Messerlie,
Daniel’s use of his cell phone while driving to exchange that
information was not an employer-created condition. Thus, the
going to and from work rule renders Daniel’s injury and death
noncompensable. Because we find no employer-created condi-
tion existed, we need not discuss whether Daniel’s accident
was causally connected to his cell phone use. An appellate
court is not obligated to engage in an analysis that is not neces-
sary to adjudicate the case and controversy before it. Bayliss v.
Clason, 26 Neb. Ct. App. 195, 918 N.W.2d 612 (2018).
        2. Expansion of Workers’ Compensation Law
   Kyle assigns that the compensation court erred in conclud-
ing that finding for him would result in a dramatic expan-
sion in workers’ compensation law as “every state or county
employee could conceivably be entitled to workers’ compensa-
tion benefits for injuries occurring while going to or coming
from work if the accident occurred in the state or county where
he or she worked.” Because we found above that the record
in this case contains sufficient information to support the
compensation court’s denial of benefits, we do not reach this
assignment. See Bayliss, supra.
                      VI. CONCLUSION
   The compensation court’s conclusion that Daniel had a
fixed place of employment at the time of his accident was not
clearly erroneous. Further, the court was not clearly erroneous
in finding that Daniel’s use of his cell phone to exchange shift-
change information while driving home after work was not an
employer-created condition. As a result, we affirm the com-
pensation court’s conclusion that the going to and from work
rule renders the injury in this case noncompensable.
	A ffirmed.